[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
ORDER FOR TURNOVER OF STOCK
The plaintiffs' Motions for Turnover in Aid of Enforcement of Creditor Rights is hereby: GRANTED and it is hereby ORDERED:
That the defendant/judgment debtor, John M. Zubretsky, Jr. or his agents, trustees or debtors turn over or transfer to the plaintiffs upon receipt of service of CT Page 10537 this Order all of the certificated securities, uncertificated securities, shares or other documents constituting the interest of John M. Zubretsky, Jr. in: 1) Century 21 Zubretsky  Son Realty, Inc., 2) Transnet, and 3) Equity Bank.
Aurigemma, J.